Exhibit SHARE PURCHASE AGREEMENT Dated April 30, 2008 between CAPITAL MARITIME & TRADING CORP. and CAPITAL PRODUCT PARTNERS L.P. TABLE OF CONTENTS Page ARTICLE I Interpretation SECTION 1.01 Definitions 1 ARTICLE II Purchase and Sale of Shares; Closing SECTION 2.01 Purchase and Sale of Shares 4 SECTION 2.02 Closing 4 SECTION 2.03 Place of Closing 4 SECTION 2.04 Purchase Price for Shares 5 SECTION 2.05 Payment of the Purchase Price 5 ARTICLE III Representations and Warranties of the Buyer SECTION 3.01 Organization and Limited Partnership Authority 5 SECTION 3.02 Agreement Not in Breach of Other Instruments 5 SECTION 3.03 No Legal Bar 5 SECTION 3.04 Issuance of Transferred Common Units 6 SECTION 3.05 The Transferred Common Units 6 SECTION 3.06 Securities Act 6 SECTION 3.07 Private Offering 6 SECTION 3.08 Independent Investigation 7 ARTICLE IV Representations and Warranties of the Seller SECTION 4.01 Organization and Corporate Authority 7 SECTION 4.02 Agreement Not in Breach 7 SECTION 4.03 No Legal Bar 7 SECTION 4.04 Good and Marketable Title to Shares 7 SECTION 4.05 The Shares 7 SECTION 4.06 Securities Act 8 SECTION 4.07 Independent Investigation 8 ARTICLE V Representations and Warranties ofthe Seller Regarding the Vessel Owning Subsidiary SECTION 5.01 Organization Good Standing and Authority 8 SECTION 5.02 Capitalization 9 SECTION 5.03 Organizational Documents 9 SECTION 5.04 Agreement Not in Breach 9 SECTION 5.05 Litigation 9 SECTION 5.06 Indebtedness to and from Officers, etc 9 SECTION 5.07 Personnel 10 SECTION 5.08 Contracts and Agreements 10 SECTION 5.09 Compliance with Law 10 SECTION 5.10 No Undisclosed Liabilities 10 SECTION 5.11 Disclosure of Information 11 SECTION 5.12 Payment of Taxes 11 SECTION 5.13 Permits 11 SECTION 5.14 No Material Adverse Change in Business 11 ARTICLE VI Representations and Warranties of the Seller regarding the Vessel SECTION 6.01 Title to Vessel 12 SECTION 6.02 No Encumbrances 12 SECTION 6.03 Condition 12 ARTICLE VII Covenants SECTION 7.01 Financial Statements 12 ARTICLE VIII Amendments and Waivers SECTION 8.01 Amendments and Waivers 12 ARTICLE IX Indemnification SECTION 9.01 Indemnity by the Seller 13 SECTION 9.02 Indemnity by the Buyer 13 SECTION 9.03 Exclusive Post-Closing Remedy 13 ARTICLE X Miscellaneous SECTION 10.01 Governing Law 14 SECTION 10.02 Counterparts 14 SECTION 10.03 Complete Agreement 14 SECTION 10.04 Interpretation 14 SECTION 10.05 Severability 14 SECTION 10.06 Third Party Rights 14 SECTION 10.07 Notices 14 SECTION 10.08 Representations and Warranties to Survive 15 SECTION 10.09 Remedies 15 SECTION 10.10 Non-recourse to General Partner 15 Table of Contents SHARE PURCHASE AGREEMENT (the “Agreement”), dated as of April 30, 2008, by and between CAPITAL MARITIME& TRADING CORP. (the “Seller”), a corporation organized under the laws of the Republic of the Marshall Islands, and CAPITAL PRODUCT PARTNERS L.P. (the “Buyer”), a limited partnership organized under the laws of the Republic of the Marshall Islands and recently formed by the Seller. RECITAL WHEREAS, the Buyer wishes to purchase from the Seller, and the Seller wishes to sell to the Buyer, the five hundred (500) shares of common stock (the “Shares”) representing all of the issued and outstanding shares of common stock of Forbes Maritime Co., a corporation organized under the laws of the Republic of the Marshall Islands (the “Vessel Owning Subsidiary”). WHEREAS, the Vessel Owning Subsidiary is the registered owner of the Liberian flagged motor tanker “Aristofanis” (the “Vessel”). WHEREAS, the Seller wishes to transfer to the Buyer all rights, title and interest in the Vessel, and retain all assets other than the Vessel, the Contracts (as defined below) and any necessary permits and all liabilities of the Vessel Owning Subsidiary. WHEREAS, the Vessel is subject to a time charter party agreement (type SHELLTIME4) dated June 23, 2005 and entered into by the Vessel Owning Subsidiary and Shell International Trading and Shipping Company Limited (the “Charterer”) for a period of 24 months from April 2008 (the “Charter”). WHEREAS, contemporaneously with the execution of this Agreement, the Buyer and Capital Ship Management Corp. (“CSM”) will execute an amendment to the Management Agreement dated as of April 3, 2007, as amended on September 24, 2007 and March 27, 2008, and entered into between the Buyer and CSM (the “Amendment to the Management Agreement”). NOW, THEREFORE, the parties hereto agree as follows: ARTICLE I Interpretation SECTION 1.01Definitions.In this Agreement, unless the context requires otherwise or unless otherwise specifically provided herein, the following terms shall have the respective meanings set out below and grammatical variations of such terms shall have corresponding meanings: Table of Contents “Agreement” means this Agreement, including its recitals and schedules, as amended, supplemented, restated or otherwise modified from time to time; “Amendment to the Management Agreement” has the meaning given to it in the recitals; “Applicable Law” in respect of any Person, property, transaction or event, means all laws, statutes, ordinances, regulations, municipal by-laws, treaties, judgments and decrees applicable to that Person, property, transaction or event and, whether or not having the force of law, all applicable official directives, rules, consents, approvals, authorizations, guidelines, orders, codes of practice and policies of any Governmental Authority having or purporting to have authority over that Person, property, transaction or event and all general principles of common law and equity; “Aristofanis” has the meaning given to it in the recitals; “Buyer” has the meaning given to it in the preamble; “Buyer Entities” means the Buyer and its subsidiaries; “Buyer Indemnitees” has the meaning given to it in Section 9.01; “Charter” has the meaning given to it in the recitals; “Charterer” has the meaning given to it in the recitals; “Closing” has the meaning given to it in Section2.02; “Closing Date” has the meaning given to it in Section 2.02; “Commitment” means (a) options, warrants, convertible securities, exchangeable securities, subscription rights, conversion rights, exchange rights or other contracts that could require a Person to issue any of its equity interests or to sell any equity interests it owns in another Person (other than this Agreement and the related transaction documents); (b) any other securities convertible into, exchangeable or exercisable for, or representing the right to subscribe for any equity interest of a Person or owned by a Person; and (c) stock appreciation rights, phantom stock, profit participation, or other similar rights with respect to a Person; “Common Units” has the meaning ascribed to such term in the Partnership Agreement. “Contracts” has the meaning given to it in Section 5.08; “Credit Facility” means the US$350 million credit facility agreement dated March 19, 2008 between the Buyer and HSH Nordbank AG; “CSM” has the meaning given to it in the recitals; 2 Table of Contents “Encumbrance” means any mortgage, lien, charge, assignment, adverse claim, hypothecation, restriction, option, covenant, condition or encumbrance, whether fixed or floating, on, or any security interest in, any property whether real, personal or mixed, tangible or intangible, any pledge or hypothecation of any property, any deposit arrangement, priority, conditional sale agreement, other title retention agreement or equipment trust, capital lease or other security arrangements of any kind; “Equity Interest” means (a) with respect to any entity, any and all shares of capital stock or other ownership interest and any Commitments with respect thereto, (b) any other direct equity ownership or participation in a Person and (c) any Commitments with respect to the interests described in (a) or (b); “Governmental Authority” means any domestic or foreign government, including federal, provincial, state, municipal, county or regional government or governmental or regulatory authority, domestic or foreign, and includes any department, commission, bureau, board, administrative agency or regulatory body of any of the foregoing and any multinational or supranational organization; “Losses” means, with respect to any matter, all losses, claims, damages, liabilities, deficiencies, costs, expenses (including all costs of investigation, legal and other professional fees and disbursements, interest, penalties and amounts paid in settlement) or diminution of value, whether or not involving a claim from a third party, however specifically excluding consequential, special and indirect losses, loss of profit and loss of opportunity; “Notice” means any notice, citation, directive, order, claim, litigation, investigation, proceeding, judgment, letter or other communication, written or oral, actual or threatened, from any Person; “Organizational Documents” has the meaning given to it in Section 5.03; “Parties” means all parties to this Agreement and “Party” means any one of them; “Partnership Agreement” means the Amended and Restated Agreement of Limited Partnership of the Buyer dated April 3, 2007. “Person” means an individual, entity or association, including any legal personal representative, corporation, body corporate, firm, partnership, trust, trustee, syndicate, joint venture, unincorporated organization or Governmental Authority; “Permits” has the meaning given to it in Section 5.13; “Purchase Price” has the meaning given to it in Section2.04; “SEC Documents” means the Prospectus of the Buyer dated March 29, 2007 and filed with the U.S.
